Citation Nr: 0608996	
Decision Date: 03/29/06    Archive Date: 04/07/06

DOCKET NO.  04-15 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's service connection claim for a 
psychiatric disability. 

REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1987 to August 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the St. Petersburg Regional Office (RO) of the Department of 
Veterans Affairs (VA), which declined to reopen the veteran's 
service connection claim for a psychiatric disability.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

It is a basic principle of veterans' law that the Board shall 
decide an appeal only after affording the claimant an 
opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  
Pursuant to 38 C.F.R. § 20.700 (2005), a hearing on appeal 
before the Board will be granted if an appellant expresses a 
desire to appear in person.

According to an April 2004 VA Form-9, the veteran requested a 
central office hearing.  In May 2005, the RO advised the 
veteran, by letter, that a hearing was scheduled in June 
2005.  The veteran failed to appear and has not acknowledged 
his failure to appear or provided a reason.  Nevertheless, on 
the same day of the scheduled hearing, it was learned that 
the letter advising the veteran of his scheduled hearing was 
inadvertently sent to the American Legion (TAL).  The veteran 
is represented by the Disabled American Veterans (DAV), and 
not by TAL.  

Recently in February 2006, the veteran requested another 
personal hearing, specifically a Board hearing at the RO.  
Given the apparent confusion regarding his representation, 
and resolving any doubt in the veteran's favor, the Board 
finds that the veteran has shown good cause for his failure 
to appear to the June 2005 hearing.  Thus, the Board will 
remand the case to schedule the veteran for another hearing.  



Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a Board hearing 
at the RO.  Notify him of the scheduled 
hearing at the latest address of record.  
The veteran, and his representative, DAV, 
should be notified in writing of the 
date, time and location of the hearing.  
After the hearing is conducted, or if the 
veteran fails to report for the scheduled 
hearing, the claims file should be 
returned to the Board, in accordance with 
appellate procedures.  

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

 
 
 
 

